Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ding (US 20170269745).

Regarding claim 1 Ding teach an organic light emitting diode (OLED) touch display panel (fig. 3), comprising: 
a source and drain layer and a pixel defining layer (PDL) disposed on an array substrate (fig. 2 and fig. 6), and 
sensor pads embedded in the pixel defining layer (fig. 3, [0051] FIG. 3 illustrates a top view of the display panel. For illustrative purposes, only the touch receiving lines RXs and the cathode voltage lines TXs for a time-sharing operation are shown. The cathode layer may include two portions. One portion may include a plurality of cathode strips only for displaying images and the other portion may include a plurality of cathode pads for both displaying images and sensing touch motions);  

the power voltage signal traces of the voltage signal traces are multiplexed as the touch sensing signal traces of the touch signal traces, and the reset voltage signal traces of the voltage signal traces are multiplexed as the touch driving signal traces of the touch signal traces (fig. 5 and fig. 8 [0091]); or 
the power voltage signal traces or reset voltage signal traces of the voltage signal traces are multiplexed as the touch signal traces; wherein outside the display area of the touch display panel, each of input ends of the touch signal traces is provided with a time division multiplexing circuit unit; 
wherein when the touch display panel is in a display period, a display driving module inputs a voltage signal to the touch display panel via the time division multiplexing circuit unit through the voltage signal traces to provide the voltage signal to a pixel circuit of the touch display panel (fig. 11, display mode, [0097]); and 
wherein when the touch display panel is in a touch period, a touch module inputs a touch driving signal or a touch driving composite signal to the touch display panel via the time division multiplexing circuit unit through the touch signal traces, and the touch module receives a touch sensing signal or a touch sensing composite signal generated by the sensor pads of the touch display panel (fig. 11, touch-sensing mode [0098]).
claim 2 Ding teach wherein the touch display panel is a mutual-capacitance touch display panel ([0057]), in the display area of the touch display panel the voltage signal traces are divided according to sizes of the sensor pads, and the sensor driving pads of 27the sensor pads in the same row are connected in series, and the touch sensor pads of the sensor pads in the same column are connected in series (fig. 3, [0051]).



Regarding claim 8 Ding teach an organic light emitting diode touch display panel (fig. 3), comprising: 
a source and drain layer and a pixel defining layer disposed on an array substrate (fig. 2 and fig. 6), and 
sensor pads embedded in the pixel defining layer (fig. 3, [0051] FIG. 3 illustrates a top view of the display panel. For illustrative purposes, only the touch receiving lines RXs and the cathode voltage lines TXs for a time-sharing operation are shown. The cathode layer may include two portions. One portion may include a plurality of cathode strips only for displaying images and the other portion may include a plurality of cathode pads for both displaying images and sensing touch motions);  
wherein in a display area of the touch display panel, voltage signal traces of the source and drain layer are multiplexed as touch signal traces of the sensor pads (fig. 5 and fig. 6 [0088]-[0089]);  

30wherein when the touch display panel is in a touch period, a touch module inputs a touch driving signal or a touch driving composite signal to the touch display panel through the touch signal traces, and the touch module receives a touch sensing signal or a touch sensing composite signal generated by the sensor pads of the touch display panel (fig. 11, touch-sensing mode [0098]).
Regarding claim 9 Ding teach wherein the way in which the voltage signal traces of the source and drain layer are multiplexed as the touch signal traces of the sensor pads is one of the following ways: power voltage signal traces of the voltage signal traces are multiplexed as touch driving signal traces of the touch signal traces, and reset voltage signal traces of the voltage signal traces are multiplexed as touch sensing signal traces of the touch signal traces; or the power voltage signal traces of the voltage signal traces are multiplexed as the touch sensing signal traces of the touch signal traces, and the reset voltage signal traces of the voltage signal traces are multiplexed as the touch driving signal traces of the touch signal traces; or the power voltage signal traces or reset voltage signal traces of the voltage signal traces are multiplexed as the touch signal traces (fig. 5 and fig. 6, fig. 8 [0088]-[0089] [0091]).

Regarding claim 10 Ding teach wherein the touch display panel is a mutual-capacitance touch display panel ([0057]), in the display area of the touch display panel the voltage 

Regarding claim 17 Ding teach wherein the display driving module and the touch module (fig. 3, fig. 6) are integrated in a chip ([0042] [0052] claim 28).

Regarding claim 18 Ding teach a method for driving time division multiplexing of an organic light emitting diode touch display panel (fig. 3, fig. 11), comprising: 
wherein when the touch display panel is in a display period, a display driving module inputs a voltage signal to the touch display panel through 34voltage signal traces in a display area of the touch display panel to provide the voltage signal to a corresponding pixel circuit of the touch display panel (fig. 5, fig. 11, display mode, [0097]); 
wherein when the touch display panel is in a touch period, the voltage signal traces are multiplexed as touch signal traces, a touch module inputs a touch driving signal or a touch driving composite signal to the touch display panel through the touch signal traces, and the touch module receives a touch sensing signal or a touch sensing composite signal generated by corresponding sensor pads of the touch display panel ( fig. 5, fig. 11, touch-sensing mode [0098]).

Regarding claim 19 Ding teach wherein the way in which the voltage signal traces of the source and drain layer are multiplexed as the touch signal traces of the sensor pads 

Regarding claim 20 Ding teach wherein outside the display area of the touch display panel, each of input ends of the touch signal traces is provided with a time division multiplexing circuit unit; the method further comprises: wherein when the touch display panel is in the display period, the display driving module inputs a voltage signal to the touch display panel through all the time division multiplexing circuit units; wherein when the touch display panel is in the touch period, the touch module inputs the touch driving signal or the touch driving composite signal to the touch display panel through all the time division multiplexing circuit units, and the touch module receives the touch sensing signal or the touch sensing composite signal generated by the corresponding sensor pads of the touch display panel (fig. 5 and fig. 6, fig. 8 [0088]-[0089] [0091] fig. 11).

Allowable Subject Matter
Claims 3-7, 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Liu et al. US 20150378390.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625